DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 15 November 2021.
Claims 1, 8, and 14 have been amended.
Claims 2-3, 9, 10, 12, and 15-17 have been previously cancelled.
Claims 1, 4-8, 11, 13, 14, and 18-20 are pending and allowable as set forth below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 

Reasons for Allowance
Currently claims 1, 4-8, 11, 13, 14, and 18-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Belgodere et al. (US PG Pub. 2016/0080422) further in view of DeAngelis et al. (US PG Pub. 2005/0065941) and Rajasenan (US Patent No. 8,073,731)) where Belgodere teaches the current enterprise ontology 304 is read into semantic business model inference and translation engine (also referred to herein as the inference engine) 320 for processing the high level business goals defined in step S204, (Belgodere ¶67; semantic representation of the regulations, use of hierarchies and layers, ¶72-¶75; see also ¶110; business model and control instances derived from the contract, ¶115; bundled under a class if information service, ¶118).  DeAngelis teaches determine current 
The instant claims 1, 8, and 14 recite, in part, a combination of elements (portions of claim 1 reproduced for exemplary purposes): 
“...determine a current model of performing the process, the current model depicting at least a process flow, personnel, and parameters associated with the process, wherein, determining the current model further comprises: 
upon ascertaining that the priori model does not exist for performing the process, generating,  based on the process information, the current model by applying a first data mining technique, the first data mining technique comprising at least one of classification, clustering, prediction, and sequence pattern recognition, the mining technique being applied to the extracted process information
upon ascertaining that the priori model exists for performing the process: 
implementing a second data mining technique to compare an existing model with the one or more event logs to determine deviations between the one or more event logs and the existing model and analyse discrepancies between the one or more event logs and the existing model to enrich the existing model based on performance data, the second data mining technique analyzing each choice in the priori model, based on the one or more event logs associated with the process to determine information, which is available at a time the choice is made, the information  being used to identify data elements influencing the choice: and 
based on the determined deviations and the information, enhancing the existing model to determine the current model; 
retrieve current regulatory information associated with the process from a database, wherein the regulatory information is indicative of a new format for a financial record, wherein the regulatory information includes a defined rule, a defined policy, and a defined regulation associated with the process, and wherein the database is updated to reflect changes made to the regulatory information; and 
update the current model with the new format and the defined rule, the defined policy, and the defined regulation associated with the process based on the process information and the regulatory information for obtaining a predefined outcome of the process, wherein to update the current model, the orchestration engine is to: 
ascertain an outcome of the process based on the current model; 
based on the ascertained outcome, determine a plurality of alternative schemas for updating the current model, the designations of the personnel associated with the process, the social network indicative of the relationships between the personnel associated with the process, and the regulatory information, the at least one alternative schema to include an alternate step to be adopted by an alternative person when an assigned person for performing an existing step of the process is unavailable, wherein the alternative person is identified based on the social network indicative of the relationships between the personnel associated with the process; 
compare the ascertained outcome with the predefined outcome; 
identify an offset when the ascertained outcome is outside a predefined threshold of the predefined outcome; 
upon the identification of the offset, perform simulation of the process based on the plurality of alternate schemas; and 
select, based on the offset and extent of similarity of outcome for each respective alternate schema to the predefined outcome, an alternative schema from among the plurality of alternate schemas, wherein the selected alternative schema proactively implements the alternate step based on the retrieved current regulatory information.”
It is clear from the disclosures Belgodere, DeAngelis, and Rajasenan that the prior art does not consider the possibility of the combination of elements above, specifically the ability to select an alternate schema that is to implement an alternate step based upon a simulated offset of the process and regulatory information, as commonly included in each independent claims 1, 8, and 14.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Belgodere, DeAngelis, and Rajasenan references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629